ORDER
PER CURIAM.
Transition Rule 20, and particularly Rule 6.470(c), will result in a serious loss of revenue in the State of Florida. The Court is of the opinion that the court cost payable to the State Treasurer and municipalities and counties for law enforcement education, as provided in Chapter 74 — 386, § 8(3) and (5), (Fla.Stat. § 943.25(3) and (5), F.S.A. (1975)), should continue and not be eliminated.
*506By the enactment of Chapter 74-386 the legislature intended that this cost item should be included in determination of the civil penalties imposed by Florida Statutes (1974) Chapter 318.
In order to accomplish this purpose, Traffic Court Rule 6.470(c) and Traffic Court Rule 6.560 are amended in the manner as appended to this Order and said amendments are hereby adopted. This amendment shall be effective at 12:01 a. m., Monday, January 20, 1975, and shall govern the disbursement of all civil penalties received after the effective date of this order.
It is so ordered.
ADKINS, C. J., and ROBERTS, Mc-CAIN, OVERTON and ENGLAND, JJ., concur.
APPENDIX
Rule 6.470 Costs is amended to read:
(a) In those cases where a hearing is held to determine whether a traffic infraction was committed, court costs up to ten dollars may be assessed by the official against the offender in addition to the penalty imposed.
(b) Where no hearing is required or held and the offender admits the commission of the offense by forfeiting a bond or paying the penalty the following costs may, if authorized by local rule, be deducted from the penalty by the traffic violations bureau or clerk’s office:
(1) One dollar for all infractions of bicycle regulations, section 316.111, of Florida Statutes, and infractions of pedestrian regulations, section 316.-057, of Florida Statutes;
(2) Three dollars for all non-moving traffic infractions; and,
(3) Five dollars for all moving infractions.
(c) In addition to the costs provided above, one dollar shall be collected as provided in Chapter 74-386, § 8(3), (Fla.Stat. § 943.25(3), F.S.A. (1975)), and an additional one dollar may be collected as provided in Chapter 74-386, § 8(5), (Fla.Stat. § 943.25(5), F.S.A. (1975)).
Where a hearing is held the one dollar assessments shall be in addition to any penalty or costs assessed. Where no hearing is held and the offender admits the commission of the offense by forfeiting a bond or paying the penalty by mail or in person, the one dollar assessments shall be deducted from the amount of the penalty in addition to the costs provided in (b) above.
If an offender elects to attend a driver improvement school as provided in Rule 6.-330 of these Rules, the one dollar assessments shall be collected at the time the offender appears before the traffic violations bureau to make his or her election.
Rule 6.560 Conviction of Traffic Infraction, is amended to read:
An admission or determination that a person has committed a traffic infraction shall constitute a conviction as that term is used in Chapter 322 of Florida Statutes and Chapter 74-386, § 8(3) and (5), (Fla. Stat. § 943.25(3) and (5), F.S.A. (1975)).